K&L GATES K&L Gates LLP 1601 K Street, N.W. Washington, DC 20006 T +1 F +1 klgates.com February 28, 2014 The Dreyfus/Laurel Funds, Inc. 200 Park Avenue New York, NY 10166 Ladies and Gentlemen: We have acted as counsel to The Dreyfus/Laurel Funds, Inc., a Maryland corporation (the “Company”), in connection with Post-Effective Amendment No. 144 (the “Post‑Effective Amendment”) to the Company’s registration statement on Form N-1A (File Nos. 033-16338; 811-05202) (the “Registration Statement”), to be filed with the U. S. Securities and Exchange Commission (the “Commission”) on or about February 28, 2014, registering an indefinite number of Class R and Investor Class Shares of common stock of Dreyfus Money Market Reserves Fund and Dreyfus U.S. Treasury Reserves Fund, Class B, Class R, Investor and BASIC shares of common stock of Dreyfus AMT-Free Municipal Reserves Fund, Class A, Class C, Class I and Class Y shares of common stock of Dreyfus Opportunistic Fixed Income Fund and Dreyfus Opportunistic Emerging Markets Debt Fund, Class A, Class C and Class I shares of common stock of Dreyfus
